Citation Nr: 1638003	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-17 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current tinnitus originated during service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for tinnitus.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016). 
Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

The Veteran seeks service connection for tinnitus, which he contends originated in service.

A review of the medical evidence clearly establishes a current diagnosis of tinnitus, and as such, the central issue is whether the Veteran's current disability originated during or is otherwise related to service.  The Veteran's service treatment records (STRs) are negative for evidence of tinnitus.  However, the record shows the Veteran's military occupational specialty was equipment storage specialist.  He has asserted that his duties included delivering supplies to forward observers, and that on such occasions he was exposed to 155mm cannon fire without hearing protection.  He has also asserted that during basic training, he fired rifles without any hearing protection.  Upon a review of the record, the Veteran's statements have remained consistent since the origination of his claim in February 2010.  As such, in-service acoustic trauma is conceded.

The Veteran was afforded a VA audiology examination in June 2010.  The examiner noted the Veteran's report that his tinnitus had been present since 1966.  She noted his reports of exposure to cannon and rifle fire without hearing protection during service.  She also noted the Veteran's post-service work with printing presses for 32 years.  The Veteran reported he used hearing protection during his employment as a printer.  The Veteran also reported participation in recreational hunting with the use of hearing protection, and riding motorcycles or personal watercraft or other loud recreational equipment with the use of hearing protection.  The examiner diagnosed tinnitus.  However, she again noted the Veteran's STRs showed no complaints of tinnitus, and she concluded that the tinnitus was less likely than not caused by his noise exposure during service, but instead was caused by working with printing presses after service.

The Board first notes that the examiner failed to explain why the Veteran's post-service employment was the more likely cause of his tinnitus, despite his report that he had used hearing protection throughout such employment, but had no hearing protection during his in-service noise exposure.  In addition, the Board notes that although the Veteran's STRs do not show complaints of tinnitus in service, the Veteran has consistently reported that his tinnitus began during active duty.  The Veteran is certainly competent to report he noticed tinnitus in service and that it has continued ever since.  Upon a review of the foregoing, in the Board's opinion, the evidence supporting the Veteran's claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for tinnitus.


ORDER

Entitlement to service connection for tinnitus is granted.



REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for bilateral hearing loss is decided.

The Veteran was afforded a VA contract audiology examination in June 2010.  The examiner noted the Veteran's report that his bilateral hearing loss had been present since 1966.  She noted his reports of exposure to cannon and rifle fire without hearing protection during service.  She also noted his post-service work with printing presses for 32 years.  The Veteran reported he used hearing protection during his employment as a printer.  The Veteran also reported participation in recreational hunting with the use of hearing protection, and riding motorcycles or personal watercraft or other loud recreational equipment with the use of hearing protection.  The examiner diagnosed bilateral sensorineural hearing loss, but opined the hearing loss was less likely than not related to the Veteran's in-service noise exposure.  Instead, the examiner attributed the Veteran's hearing loss to his post-service employment working with printing presses.
 
The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a medical examiner is not free to simply ignore a veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board first notes that a review of the Veteran's STRs shows that during his January 1966 pre-induction examination, the Veteran's puretone thresholds were recorded as 0 decibels in both ears at 500 Hz, 1000 Hz, 2000 Hz, and 4000 Hz.  In contrast, at his July 1968 separation examination, while his puretone thresholds remained at 0 decibels at 500 Hz, 1000 Hz, and 2000 Hz in both ears, and at 4000 Hz in his right ear, his puretone threshold at 4000 Hz in the left ear was recorded as 10 decibels.  As such, a small in-service threshold shift in the left ear at 4000 Hz was shown.  The examiner did not note or address this threshold shift.  

The Board also notes that the examiner failed to explain why the Veteran's post-service employment was the more likely cause of his bilateral hearing loss, despite his report that he had used hearing protection throughout such employment, but had no hearing protection during his in-service noise exposure.  

In addition, the Board notes that a series of papers recently published by Sharon Kujawa at the Department of Audiology, Massachusetts Eye and Ear Infirmary, suggest that even in the presence of a "fully" recovered temporary threshold shift, hair cells in the ear remain damaged.  That is, while people have a certain number of hair cells at any given frequency, only a portion of those cells are needed for what we would deem normal hearing.  Thus, the papers suggest that noise exposure which damages hair cells, but not a significant enough number to result in immediate hearing loss, may nonetheless contribute to hearing loss many years later when the number of cells damaged by the noise exposure is combined with the number damaged due to additional noise exposure and the natural aging process such that the total number surpasses the threshold necessary to cause hearing loss.  Thus, these papers suggest the possibility that noise exposure may contribute to the onset of hearing loss many years later, a possibility not addressed by the June 2010 examiner.

For the foregoing reasons, the Board finds that the June 2010 VA examination report is inadequate for adjudication purposes.  As such, a remand for an additional VA examination addressing the etiology of the Veteran's bilateral hearing loss is warranted.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, who has not performed an examination or provided an opinion in this case, to determine the nature and etiology of his bilateral hearing loss.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss originated in, was caused by, or is otherwise etiologically related to his military service.

In providing his or her opinion, the examiner must address the puretone threshold shift shown in the Veteran's left ear between his January 1966 pre-induction examination and his July 1968 separation examination from 0 decibels at 4000 Hz to 10 decibels at 4000 Hz.
 
The examiner must also address the medical articles published by Sharon Kujawa, discussed more fully on page 6 of this remand, which suggest the possibility that noise exposure may contribute to the onset of hearing loss many years later.

The examiner is advised that the Veteran's in-service acoustic trauma has been conceded.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


